Exhibit 10.3

 

October 26, 2009

 

Suzanne Cadden

2782 Termini Terrace

Mississauga, ON L5M 5S3

Canada

 

Dear Suzanne:

 

I am delighted to offer you the full-time position of Vice President, Regulatory
Affairs and Quality at ImmunoGen, Inc. (“ImmunoGen” or the “Company”).  Upon
commencement of your employment, which shall be no later than November 23, 2009
you will initially be paid at a bi-weekly rate of $10,769.23, which annualized
equals $280,000.00 per year, less applicable federal, state and/or local payroll
and withholding taxes.

 

The Company will also reimburse you for reasonable and customary expenses
actually incurred and properly documented up to $55,000 in connection with your
relocation to the Boston area as described in the accompanying letter.

 

Also in consideration of your employment by the Company, we will recommend to
the Compensation Committee, for their approval, the grant of a stock option
award covering 100,000 shares of the Company’s common stock under the Company’s
Stock Option Plan.  This award will vest at a rate of twenty-five percent (25%)
per year over four years, beginning on the first anniversary of your first date
of employment with ImmunoGen.  The exercise price for these options will be the
closing sale price of the Company’s Common Stock as listed on NASDAQ on your
first day of employment.

 

In addition, you will be eligible for a discretionary annual bonus of up to
thirty percent (30%) of your annual salary.  Your bonus for this fiscal year
ending June 2010 will be prorated from your date of hire.  Bonuses are at the
discretion of the Board of Directors and are based on Company and individual
performance.

 

As a member of executive management, you will be eligible for a severance
arrangement which, under certain circumstances, would provide you with certain
benefits in the event of a change of control of the Company.  Attached please
see an agreement that is similar to that which you would receive.

 

You will also be entitled to participate in the Company’s benefit plans to the
same extent as, and subject to the same terms, conditions and limitations as
generally applicable to, full-time employees of ImmunoGen of similar rank and
tenure.  These benefits currently include paid vacation time, life, health,
dental and disability insurance.  With respect to your annual vacation, based on
the level of the position you are being offered, you are eligible for up to four
(4) weeks

 

--------------------------------------------------------------------------------


 

of paid vacation per year, accrued monthly, of which up to ten (10) unused days
can be rolled over from year to year.  Summary plan descriptions for the
programs will be available to you after commencing employment.  Please note that
your compensation and/or benefits may be modified in any way and at any time by
ImmunoGen at its sole discretion, with or without prior notice, to the extent
any such modification affects similarly situated ImmunoGen executives in the
same manner.

 

Your duties as an employee of the Company shall be as determined by me in
consultation with you.  You agree to devote your best efforts to the performance
of such responsibilities and you will not perform any professional work outside
your work for the Company without pre-approval from the Company.

 

ImmunoGen is required by the Immigration and Naturalization Service to verify
that each employee is eligible to work in the United States.  To that end, a
list of acceptable forms of identification is attached.  Please bring with you
one item on List A, or a combination of one item on List B and List C.

 

In addition, your offer of employment is contingent upon the successful
completion of a general background and reference check as well as a drug test. 
As such, please complete the enclosed authorizations and other required forms.

 

While we anticipate that our relationship will be a long and mutually rewarding
one, your employment, of course, will be at will, terminable by either you or
the Company at any time.  If your employment is terminated by the Company
without cause, the Company will pay you a total amount equal to four (4) months
of your then current base salary, less taxes and deductions, in approximately
equal bi-weekly installments in accordance with the Company’s usual payroll
practices over a period of four (4) months beginning after the effective date of
the separation agreement described below; provided that if you do not secure
full-time employment during the initial four (4) month salary continuation
period, the Company will extend the  salary continuation period for up to two
(2) additional months as long as you have not secured full-time employment
during the two (2) month extended salary continuation period.  In no event will
the foregoing salary continuation benefit extend beyond six (6) months from the
effective date of the separation agreement described below.  The foregoing
salary continuation benefit is conditioned upon your executing a separation
agreement in a form acceptable to the Company, which shall include a release of
claims between the Company and you, and may include provisions regarding mutual
non-disparagement and confidentiality.

 

On your first day of employment, you will be required to sign our Proprietary
Information, Inventions and Competition Agreement and the Company’s Insider
Trading Policy, acknowledging that you understand and agree to be bound by these
agreements.  Copies of each are enclosed.  You are also asked to acknowledge and
agree that your employment by the Company will not violate any agreement which
you may have with any third party.  Please acknowledge your understanding and
agreement with the terms of your employment as set forth in this letter by
signing below.

 

--------------------------------------------------------------------------------


 

Please acknowledge your understanding of an agreement with the terms of your
employment as set forth in this letter by signing below.

 

I look forward to a long and productive relationship with you.

 

Sincerely,

 

/s/ Daniel Junius

 

Daniel Junius

 

President and Chief Executive Officer

 

 

 

Acknowledged and Agreed to:

 

 

 

/s/ Suzanne Cadden

10/28/09

 

 

Date

 


 


 


ENCLOSURES


 

 

--------------------------------------------------------------------------------